RECORD IMPOUNDED

               NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2554-20

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                      APPROVED FOR PUBLICATION
v.
                                             August 16, 2021
                                         APPELLATE DIVISION
F.E.D.,

     Defendant-Appellant.
________________________

           Argued June 9, 2021 – Decided August 16, 2021

           Before Judges Ostrer, Accurso, and Enright.

           On appeal from the Superior Court of New Jersey,
           Law Division, Essex County, Indictment No. 79-01-
           1131.

           Alison Gifford, Assistant Deputy Public Defender,
           argued the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Alison Gifford and Lucy
           Gray-Stack, Assistant Deputy Public Defender, of
           counsel and on the briefs).

           Frank J. Ducoat, Special Deputy Attorney General/
           Acting Assistant Prosecutor, argued the cause for
           respondent (Theodore N. Stephens II, Acting Essex
           County Prosecutor, attorney; Frank J. Ducoat, of
           counsel and on the brief).

     The opinion of the court was delivered by
OSTRER, P.J.A.D.

      Effective February 1, 2021, the Legislature removed the Parole Board's

power to grant "medical parole" to terminally ill or permanently incapacitated

inmates, and, instead, empowered the courts to grant such inmates

"compassionate release."    L. 2020, c. 106, § 1 (codified at N.J.S.A. 30:4-

123.51e); see also N.J.S.A. 30:4-123.51c (2001) (repealed by L. 2020, c. 106,

§ 3) (medical parole). F.E.D., seventy-two and suffering from heart disease,

took advantage of the new law; convicted of three murders and serving two life

sentences since 1982, F.E.D. petitioned the court for compassionate release. 1

      During the subsequent hearing, he asserted he satisfied the three

prerequisites for such discretionary relief:   he suffered from a "permanent

1
    We use initials because N.J.S.A. 30:4-123.51e(e)(4) declares: "The
information contained in the petition and the contents of any comments
submitted by a recipient in response thereto shall be confidential and shall not
be disclosed to any person who is not authorized to receive or review the
information or comments." It is practically impossible to write this opinion
without addressing such information. Rule 1:38-1A does permit us to refer to
"information in court records even when those records are excluded from
public access," but it is unclear if the rule applies to records that statutes,
rather than rules, exclude from public access. In any event, a directive
requires us to adhere to the statutory provision. See Administrative Directive
#04–21, "Criminal — Procedures for Compassionate Release Pursuant to
N.J.S.A. 30:4-123.51e," at 2 (Feb. 1, 2021) ("The petition, responses, and
information related to the petition . . . shall be confidential pursuant to
N.J.S.A. 30:4-123.51e(e)(4)."). We withhold comment on the wisdom of the
Legislature's decision to limit public disclosure of prisoners' early release
petitions, and on the constitutionality of a statute restricting the content of
judicial opinions, see Winberry v. Salisbury, 5 N.J. 240, 255 (1950).

                                                                          A-2554-20
                                       2
physical incapacity" (that is, a condition that "did not exist at the time of

sentencing," and rendered him "permanently unable to perform activities of

basic daily living" and in need of "24-hour care"); he was "physically

incapable" of reoffending; and his release "would not pose a threat to public

safety." See N.J.S.A. 30:4-123.51e(d), (f), (l). After the hearing, the court

denied his petition, finding that he did not satisfy the first and third

requirements (without discussing the second requirement).

      F.E.D. contends on appeal that the court misinterpreted the statute and

found, contrary to the factual record, that he still posed a risk to the public.

His arguments are unavailing. To petition for compassionate release, F.E.D.

had to present a valid "Certificate of Eligibility for Compassionate Release"

from the Department of Corrections, attesting that he suffered from a terminal

disease or a permanent physical incapacity. F.E.D.'s certificate was invalid;

the medical diagnoses on which the certificate relied did not conclude that

F.E.D. was terminally ill or unable to perform activities of basic daily living.

Because the court could not even consider F.E.D.'s petition without a valid

certificate of eligibility, we do not decide if the court abused its discretion

when it found that F.E.D. failed to show, by clear and convincing evidence,

that he would not pose a threat to public safety.




                                                                         A-2554-20
                                        3
                                      I.

      We start by summarizing the compassionate-release statute. Accepting a

recommendation of the New Jersey Criminal Sentencing & Disposition

Commission, Annual Report: November 2019 30-33 (2019) [hereinafter

Sentencing Commission Report], the Legislature empowered courts to grant

qualifying inmates "compassionate release" regardless of their parole -

eligibility date, see N.J.S.A. 30:4-123.51e(f)(1) (stating that such release is

"[n]otwithstanding" N.J.S.A. 30:4-123.53).     As the Commission proposed,

Sentencing Commission Report at 31, the statute retains the medical-parole

statute's criteria for release, but it adopts procedures to hasten decision -

making. Compare N.J.S.A. 30:4-123.51c (2001) (repealed by L. 2020, c. 106,

§ 3) (medical parole) with N.J.S.A. 30:4-123.51e (compassionate release).

The Legislature also lifted the medical-parole-law's exclusion of inmates

convicted of murder, manslaughter and some other serious crimes. Compare

N.J.S.A. 30:4-123.51c (2001) with N.J.S.A. 30:4-123.51e.

      Before petitioning the court for release, an inmate must procure a

certificate of eligibility from the Corrections Department. "No petition for

compassionate release may be submitted to the court unless . . . accompanied

by a Certificate of Eligibility for Compassionate Release." N.J.S.A. 30:4 -

123.51e(f)(2). And the Department must "promptly issue" the certificate if

                                                                        A-2554-20
                                      4
two department-designated physicians "determine[] that an inmate is suffering

from a terminal condition, disease or syndrome, or permanent physical

incapacity." N.J.S.A. 30:4-123.51e(b), (d)(2). A "terminal condition, disease

or syndrome" means "that an inmate has six months or less to live," and a

"permanent physical incapacity" means "that an inmate has a medical

condition that renders the inmate permanently unable to perform activities of

basic daily living, results in the inmate requiring 24-hour care, and did not

exist at the time of sentencing." N.J.S.A. 30:4-123.51e(l).

      Armed with the certificate (and the Public Defender's help, if needed,

N.J.S.A. 30:4-123.51e(d)(3)), the inmate may petition the court, upon notice to

the prosecutor and the inmate's victims. N.J.S.A. 30:4-123.51e(e)(2). The

prosecutor and the victims may, within tight timeframes, voice opposition.

N.J.S.A. 30:4-123.51e(e)(3) to (7).

      Then, the court "may" grant "compassionate release" — but only if the

court "finds[,] by clear and convincing evidence[,] that the inmate is so

debilitated or incapacitated by the terminal condition, disease or syndrome, or

permanent physical incapacity as to be permanently physically incapable of

committing a crime if released." N.J.S.A. 30:4-123.51e(f)(1). With inmates

who are only physically incapacitated, the court must also find that "the




                                                                        A-2554-20
                                       5
conditions established" for the inmate's release "would not pose a threat to

public safety." 2 Ibid.

      And even if the inmate overcomes all those hurdles, the statute, by

stating that "the court may order . . . compassionate release," grants the trial

court discretion to deny it. N.J.S.A. 30:4-123.51e(f)(1) (emphasis added); see

Aponte-Correa v. Allstate Ins. Co., 162 N.J. 318, 325 (2000) ("[T]he word

'may' ordinarily is permissive.").

      Compassionately released inmates must also obey the usual parole

conditions; if they do not, they may be sanctioned.        See N.J.S.A. 30:4-

123.51e(a) (stating that compassionately released inmates "shall be subject to

custody, supervision, and conditions" under N.J.S.A. 30:4-123.59, and

sanctions under N.J.S.A. 30:4-123.60 to 65); and N.J.S.A. 30:4-123.51e(i)

(referring to "conditions imposed pursuant to" N.J.S.A. 30:4-123.59). Also, if

the inmate's condition so improves that he or she would not qualify for

compassionate release, then the inmate may be returned to custody. N.J.S.A.

30:4-123.51e(j).




2
  Those conditions appear in "the inmate's release plan," which also addresses
the inmate's housing and medical-care needs. Ibid.; N.J.S.A. 30:4-123.51e(h).

                                                                         A-2554-20
                                       6
                                       II.

      In F.E.D.'s March 17, 2021 petition for compassionate release, he

included a certificate of eligibility, signed by the Corrections Department

Commissioner, stating that F.E.D. was "eligible and m[et] the requirement for

Compassionate Release" because he was "diagnosed with a terminal condition,

disease or syndrome, or a permanent physical incapacity" — specifically,

"[s]evere dilated cardiomyopathy with unclear etiology; an ejection fraction of

10% - 15%; [and] underlying atrial appendage clot due to atrial fibrillation."

      The commissioner signed the certificate following the written

recommendation of the department's "Managing Physician/Psychiatrist,"

Hesham Soliman, M.D. 3 Referring to the "two Physician attestations required

under the law," Dr. Soliman said, "I see a medical condition that would be

fatal in the near future or [a] permanent physical disability" — not, as the

statute requires, a terminal condition resulting in death in "six months or less"

or a "permanent physical incapacity" (emphasis added). Although Dr. Soliman

wrote that "[F.E.D.] requires home health care" (or, if that was unavailable,


3
   Although the statute contemplates no formal role for the department's
medical director in the compassionate-release process, the department has
proposed regulations requiring "the health services unit medical director" to
"make a medical determination of eligibility or ineligibility" based on two
physician's diagnoses "and issue a memo to the Commissioner . . . detailing the
same." 53 N.J.R. 675(a) (May 3, 2021) (proposing N.J.A.C. 10A:16-8.6(a)).

                                                                          A-2554-20
                                       7
nursing-home care), he did not specify that F.E.D. could not perform activities

of basic daily living and required twenty-four-hour care.

      The two physicians' written diagnoses (or "attestations," per Dr.

Soliman), prepared in mid-February 2021, addressed F.E.D.'s "Diagnosis,"

"Prognosis," "Continued Care Needs," and "Physical/Mental Limitations (if

any)."4 The physicians, Sharmalie Perera, M.D., and Barrington Lynch, M.D.,

diagnosed F.E.D. with cardiomyopathy with an ejection fraction of ten to

fifteen percent; atrial flutter or atrial fibrillation; and heart failure. Dr. Perera

also noted that F.E.D. had coronary-artery disease and had received an arterial

stent in December 2020, and Dr. Lynch indicated that F.E.D. could improve

with "a transitional Automatic Implantable Cardioverter Defibrillator"

followed by a heart transplant "as a permanent solution." Both physicians

stated that F.E.D.'s prognosis was poor, but neither physician opined about

F.E.D.'s life expectancy.      Also, neither physician stated that F.E.D. was

"permanently unable to perform activities of basic daily living" and requi red

"24-hour care," see N.J.S.A. 30:4-123.51e(l), although they agreed that F.E.D.

should wear a "life vest" to prevent "lethal ventricular fibrillation arrest."


4
   These four categories loosely match those dictated by the department's
existing medical-parole regulations, N.J.A.C. 10A:71-3.53(e)(1) to (4), and the
proposed compassionate-release regulations, 53 N.J.R. 675(a) (May 3, 2021)
(proposing N.J.A.C. 10A:16-8.5(a)(1) to (4)).

                                                                              A-2554-20
                                         8
        The physicians also agreed that F.E.D. should continue to live in the

infirmary. Dr. Perera said so "due to [F.E.D.'s] diminished physical function";

F.E.D. was "[a]ble to do ADL's [activities of daily living] but [it] takes a long

time," and he had to "stop" to "rest after walking [a] short distance due to

difficulty breathing." Dr. Lynch said F.E.D. should live in the infirmary "due

to diminished ability" — not inability — "in instrumental activities of daily

living."5 Both physicians said F.E.D.'s condition disabled him from working

or exercising.

        Referring to F.E.D.'s aftercare (his care if released), the physicians said

that he would need "significant help" (Dr. Lynch) or "assistance" (Dr. Perera)

with laundry, grocery shopping, meal preparation and house cleaning. But,

neither physician said that F.E.D. currently needed an aide for basic activities

like toileting, bathing, eating, or dressing. Dr. Lynch said that F.E.D. would

need a walker only "as his condition deteriorate[s]"; Dr. Perera agreed, saying

that F.E.D. "may need [a] walker or [a] wheel chair [sic] when breathing

pro[b]lems worsen."

        The prosecutor opposed F.E.D.'s petition. At the subsequent plenary

hearing, the prosecutor presented no witnesses, but several witnesses testified

on F.E.D.'s behalf, and F.E.D. presented numerous letters supporting his

5
    The modifier "instrumental" is significant, as we discuss below.

                                                                            A-2554-20
                                         9
release. F.E.D.'s wife testified about her willingness to house and care for

F.E.D., and two former fellow inmates discussed F.E.D.'s rehabilitation and

how he helped other inmates' rehabilitation, including their own.          F.E.D.

himself said he was sorry for his crimes and had become rehabilitated. And,

although Dr. Lynch and Dr. Perera did not testify, Dr. Soliman and an outside

cardiologist who treated F.E.D., Mark Soffer, M.D., testified about F.E.D.'s

serious condition.

      Dr. Soffer described F.E.D.'s heart condition, but he declined to assess

F.E.D.'s ability to perform activities of daily living. Dr. Soffer explained that

in late 2020, F.E.D. suffered from heart failure (measured by a low ejection

fraction — that is, "how well the left ventricle . . . the main pumping chamber

of the heart, squeezes"). He was short of breath, and his legs were swollen.

He also suffered from arrhythmia, which may have added to his problems.

      By January 2021, after wearing a life vest (which shocked his heart as

needed to treat irregular rhythm) and receiving a stent to treat coronary -artery

disease, F.E.D.'s condition had "significantly improved"; "he was breathing

much better" and "was minimally short of breath." According to a March 2021

echocardiogram, his ejection fraction had improved from ten-to-fifteen percent

to twenty-five-to-thirty percent, but was still under the fifty-five percent norm.




                                                                           A-2554-20
                                        10
         But on May 12, 2021, the day before the court hearing, F.E.D. told Dr.

Soffer that he became "short of breath" when he lay down in bed, and "very

short of breath" when he walked short distances. He also told Dr. Soffer that

his life vest shocked him once in February. During that meeting, Dr. Soffer

observed that the swelling in F.E.D.'s legs had "almost completely gone";

however, F.E.D. was breathing abnormally fast.

         Using a widely accepted statistical model, Dr. Soffer opined that

F.E.D.'s one-year and five-year mortality rates were fourteen and fifty-five

percent, which would drop to eleven and forty-nine percent if he received an

implanted defibrillator. Dr. Soffer diagnosed F.E.D. with "Class 3 Stage C

heart failure," meaning he was symptomatic "at . . . low levels of activity or at

rest."

         Dr. Soliman concluded that F.E.D. satisfied the preconditions for

compassionate      release.     The   physician   said   that   F.E.D.'s   severe

cardiomyopathy made the "likelihood of . . . a terminal condition in the next

six months . . . possible." He also noted that F.E.D. remained in the infirmary.

Dr. Soliman maintained that, despite the improvement Dr. Soffer had

observed, F.E.D. qualified for compassionate release, because his severe

cardiomyopathy persisted and his ejection fraction could worsen.




                                                                           A-2554-20
                                       11
      Regarding activities of daily living, Dr. Soliman testified that F.E.D.

"does not ambulate, and his ADL . . . is limited." He ambiguously said that

F.E.D. "cannot take care of himself in bathing" and "[o]n a limited basis he can

take . . . a little more time to do it." He then noted that, according to Drs.

Lynch and Perera, F.E.D. was "very limited in doing his ADLs." Asked if

F.E.D. would need "24-hour care," Dr. Soliman said, "He would need some

assistance in getting around. . . . I would say that . . . if his staging gets worse,

he will need nursing home -- skilled nursing home." But presently, "he may be

able to have somebody help him with his ADLs.                And that means that

somebody would take him to the bathroom, somebody would wheel him

around . . . if he was to leave the . . . house."

      In summation, F.E.D.'s counsel argued that F.E.D. suffered from a

permanent physical incapacity because he had lived in the infirmary for

months, could "barely walk," lost "his breath if he walked a few steps," and

needed help with laundry, grocery shopping, bathing, and cleaning. 6             And

although F.E.D. had improved recently, his condition would persist. Counsel

also argued that F.E.D. was "physically incapable of committing a crime"

under the statute.     According to counsel, F.E.D. satisfied this condition


6
  Counsel did not argue that F.E.D suffers from a "terminal condition, disease
or syndrome."

                                                                              A-2554-20
                                          12
because he was unable to commit "crimes that require some level of

physicality and that pose a threat to public safety." Lastly, referring to the

character witnesses, F.E.D.'s own testimony and institutional record, and

F.E.D.'s age, counsel argued that F.E.D. would not pose a threat to public

safety if released.

      By contrast, the State contended F.E.D. did not suffer a "permanent

physical incapacity" as the statute defined it, because the record did not

demonstrate he was unable to perform activities of basic daily living. Pointing

to F.E.D.'s serious and extensive criminal behavior, the State also argued that

he remained a threat to public safety.

      In denying F.E.D.'s petition, the trial court found that F.E.D. did not

prove by clear and convincing evidence he had a "permanent physical

incapacity" under the statute. Noting that the statute did not define "activities

of basic daily living," the judge found instructive Medicaid long-term-care

requirements, which describe "activities of daily living" as including "bathing,

dressing, toileting, locomotion, transfers, eating and mobility."     The judge

noted that neither Dr. Lynch nor Dr. Perera opined that F.E.D. was "unable to

perform . . . activities of basic daily living."

      Because F.E.D. did not prove he had a permanent physical incapacity,

the court did not decide if such an incapacity made him "permanently

                                                                          A-2554-20
                                          13
physically incapable of committing a crime if released." But the court did

decide F.E.D. had not proved that "the conditions . . . under which [he] would

be released would not pose a threat to public safety." The court considered the

reference to a threat to public safety to be categorical. By contrast, the regular

parole statute refers to "a reasonable expectation that [an] inmate will violate

conditions of parole," N.J.S.A. 30:4-123.53(a) (emphasis added), and the

Criminal Justice Reform Act refers to release conditions that "reasonably

assure . . . the protection of the safety of any other person or the community,"

N.J.S.A. 2A:162-19 (emphasis added).

      To guide its decision, the court analyzed several of the factors that guide

the Parole Board in deciding whether to grant regular parole. See N.J.A.C.

10A:71-3.11.    Although "recent positive evidence" corroborated F.E.D.'s

rehabilitation, the court ultimately gave greater weight to F.E.D.'s extensive

record of criminal behavior — including violent criminal behavior —

beginning in his teens; the nature and circumstances of the three homicides for

which he was convicted; and F.E.D.'s statement in his pre-sentence report that

he might kill again.

      This appeal, which we accelerated, followed.




                                                                           A-2554-20
                                       14
                                          III.

        Arguing that the court should have granted him compassionate release,

F.E.D. presents three contentions: (1) he suffers from a "permanent physical

incapacity" because he requires substantial assistance to perform activities of

basic daily living; (2) he would pose no threat to public safety, because he has

rehabilitated himself and is in poor health, his age is inversely correlated wi th

recidivism, and he would have a strong support system; and (3) he is

permanently physically incapable of reoffending. 7

                                          A.

        We begin with the threshold question: whether F.E.D. suffers from a

permanent physical incapacity. 8 Because the statute delegates that question to

the Corrections Department in the first instance — by requiring that two

designated physicians make that diagnosis, and by requiring the department to

issue the essential certificate of eligibility once they do — we conclude that a

trial court owes some deference to the agency's determination. Rather than

determine anew if an inmate has a permanent physical incapacity, then, a trial

7
    As noted, the trial court did not reach that third issue.
8
   Because F.E.D. does not assert that he has a terminal illness, we consider the
issue waived, see Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div.
2011), and avoid knotty related issues (such as the percentage required to
establish "that an inmate has six months or less to live" when applying models
like the one Dr. Soffer used).

                                                                           A-2554-20
                                          15
court must determine whether the agency's decision conforms with the law, is

supported by credible evidence and is not unreasonable — in other words,

whether it is arbitrary or capricious. See In re State & Sch. Emps.' Health

Benefits Comm'ns' Implementation of Yucht, 233 N.J. 267, 280 (2018)

(defining arbitrary and capricious standard).

      Notably, the statute does not expressly instruct the court to decide anew

if a petitioner meets the permanent-physical-incapacity requirement. Rather,

the statute instructs the court to decide — given the inmate's permanent

physical incapacity — if the inmate is physically incapable of committing a

crime, and if the inmate poses a threat to public safety. For example, the court

must decide if the "inmate is so debilitated or incapacitated by the terminal

condition, disease or syndrome, or permanent physical incapacity as to be

permanently physically incapable of committing a crime if released." N.J.S.A.

30:4A-123.51e(f)(1) (emphasis added). And the court must consider "a threat

to public safety" "in the case of a permanent physical incapacity." Ibid. At the

same time, the statute does not expressly command a trial court to accept the

agency's eligibility determination without scrutiny.

      Because the law is unclear, we refer to the legislative history. See State

v. Munafo, 222 N.J. 480, 488 (2015) ("If the language is unclear, courts can

turn to extrinsic evidence for guidance, including a law's legislative history.").

                                                                           A-2554-20
                                       16
The bill and committee statements are silent on the question; however, the

Sentencing Commission Report provides guidance. See State v. Molchor, 464

N.J. Super. 274, 290 (App. Div. 2020) ("[W]e may look for guidance to the

statements of intent that a study commission expressed in recommending [a]

statute's enactment"), aff'd sub nom. State v. Lopez-Carrera, 245 N.J. 596

(2021).

      The commission stated that "[a]fter a hearing, the court could order the

inmate's release upon a finding that . . . [t]he certificate of eligibility was valid

and its issuance was proper."          Sentencing Commission Report at 31.

Therefore, the commission clearly contemplated that courts would review the

department's determination, neither deciding eligibility anew nor blindly

accepting the agency's decision.

      By reviewing the agency's eligibility decision — as opposed to deciding

eligibility anew — the court furthers the overarching legislative goal of

expediting review of compassionate-release applications.            See Sentencing

Commission Report at 32 (attributing prior medical-parole law's limited use (in

part) to delays in processing applications, and proposing measures to reduc e

delays); A. L. & Pub. Safety Comm. Statement to A. 2370, at 2 (July 20, 2020)

(noting that the bill provides for expedited hearings on compassionate-release

petitions). Deciding eligibility anew would fly in the face of this goal by

                                                                              A-2554-20
                                         17
inevitably adding time to the process. Judicial review also increases efficiency

by granting primary authority to those physicians best situated to assess the

inmate.9

      Nonetheless, as with judicial review of agency determinations in other

contexts, we are "in no way bound by the agency's interpretation of a statute or

its determination of a strictly legal issue," Mayflower Sec. Co. v. Bureau of

Sec., 64 N.J. 85, 93 (1973), although we afford deference "to the interpretation

of the agency charged with applying" a statute, Hargrove v. Sleepy's, LLC, 220

N.J. 289, 301-02 (2015).     Nor are we bound by the trial court's statutory

interpretation. In re Civil Commitment of W.W., 245 N.J. 438, 448 (2021).

                                       B.

      Although the trial judge did not expressly apply this standard of review,

he correctly rejected the commissioner's threshold eligibility determination. In

reviewing the trial court's determination, we begin by agreeing with the trial

court that "activities of basic daily living" involve the rudimentary tasks of

"bathing, dressing, toileting, locomotion, transfers, eating and mobility" (as

opposed to, for example, shopping, cooking meals, laundering clothes, and

house cleaning).

9
  We presume that if an inmate requested, but was denied, the requisite
physicians' diagnoses or the certificate of eligibility, the inmate could seek our
review of that denial as a final agency decision. See R. 2:2-3(a)(2).

                                                                           A-2554-20
                                       18
      The statute does not define the phrase "activities of basic daily living."

Nor did the prior medical-parole statute, N.J.S.A. 30:4-123.51c (2001)

(repealed by L. 2020, c. 106, § 3), its implementing regulations, N.J.A.C.

10A:71-3.53, or the department's proposed regulation implementing the

compassionate-release statute, 53 N.J.R. 675(a) (May 3, 2021).           And the

legislative history is as silent as the statute on the term's meaning.

      But we deem persuasive the definition California has adopted to

implement a strikingly similar statutory scheme for medical parole.

California's law provides that an eligible inmate "shall" receive medical parole

if (1) the head physician at the inmate's institution determines "that the

prisoner is permanently medically incapacitated with a medical condition that

renders him or her permanently unable to perform activities of basic daily

living, and results in the prisoner requiring 24-hour care, and that

incapacitation did not exist at the time of sentencing" and (2) the parole board

"determines that the conditions under which he or she would be released would

not reasonably pose a threat to public safety."         Cal. Penal Code § 3550

(Deering).10 California's implementing regulations state that "[a]ctivities of


10
   New Jersey's medical-parole law appears to have followed the California
model, although the legislative history does not say so expressly. California
authorized medical parole for permanently incapacitated inmates in 2010. See
2010 Cal. Stats. ch. 405. New Jersey first authorized medical parole for such

                                                                          A-2554-20
                                        19
basic daily living are breathing, eating, bathing, dressing, transferring,

elimination, arm use, or physical ambulation."        Cal. Code Regs. tit. 15, §

3359.1(a)(1)(2021).

      We recognize that various other New Jersey laws and regulations define

the phrase "activities of daily living"; however, the Legislature chose not to

import those definitions into the compassionate-release statute.               Such

definitions should be considered in the light of the underlying goal of the

statutory scheme in which they are found. It is one thing to consider a person's

capacity to perform certain activities in defining consumers of "approved adult

family care homes," 11 or in determining if persons may receive insurance



____________________
inmates in 2017; until then, medical parole had been limited to terminally ill
inmates. See L. 2017, c. 235, § 1; A. L. & Pub. Safety Comm. Statement to A.
1661, at 1 (Feb. 4, 2016). The New Jersey statute, unlike the California one,
"maintain[ed] the Parole Board's discretion in determining whether an inmate
should be released on medical parole," A. Appropriations Comm. Statement to
A. 1661, at 2 (June 20, 2016), and also omits the word "reasonably" in the
phrase "would not reasonably pose a threat to public safety." We return to that
distinction in our discussion of the trial court's finding regarding the threat to
public safety.
11
    See N.J.S.A. 26:2Y-3 (defining "adult family care" as a "24-hour per day
living arrangement for persons who . . . need assistance with activities of daily
living" and defining "activities of daily living" as "functions and tasks for self -
care which are performed either independently or with supervision or
assistance, which include, but are not limited to, mobility, transferring,
walking, grooming, bathing, dressing and undressing, eating, and toileting").

                                                                             A-2554-20
                                        20
benefits,12 enter certain viatical settlements, 13 or receive nursing-facility

services.14 It is another thing to use an inmate's performance of "activities of

basic daily living" to assess his or her ability to reoffend or threaten public

safety.   Nonetheless, these various formulations support the trial court's

decision that "activities of basic daily living" include only rudimentary but

indispensable tasks like bathing, dressing, toileting, locomotion, transfers,

eating and mobility. Including the modifier "basic" before "daily living" also

reflects an intention to cover only the most fundamental daily activities —



12
   Some individuals may receive family-leave-insurance benefits if they must
care for certain family members who are "incapable of self-care." A person is
incapable of self-care if he or she cannot independently perform three or more
"activities of daily living" or "instrumental activities of daily living ," where
the former includes "adaptive activities such as caring appropriately for one's
grooming and hygiene, bathing, dressing and eating" and the latter include s
"cooking, cleaning, shopping, taking public transportation, paying bills,
maintaining a residence, using telephones and directories, using a post office,
etc." N.J.A.C. 12:15-1.1A. The distinction between "instrumental activities of
daily living" and "basic activities of daily living" also appears in other places.
See N.J.S.A. 26:2H-5.25 (regarding after-care assistance); Peter F. Edemekong
et al., Activities of Daily Living, NCBI (2021) https://www.ncbi.
nlm.nih.gov/books/NBK470404.
13
    See N.J.S.A. 17B:30B-2 (defining "[c]hronically ill" persons to include
persons "unable to perform at least two activities of daily living, including, but
not limited, to eating, toileting, transferring, bathing, dressing or continence").
14
    See N.J.A.C. 8:85-2.1(a)(1) (noting that nursing-facility residents "are
dependent in several activities of daily living (bathing, dressing, toilet use,
transfer, locomotion, bed mobility, and eating)").

                                                                            A-2554-20
                                        21
certainly not activities like shopping, house cleaning, food preparation and

laundry.

      F.E.D. contends that a person who can perform an activity of basic daily

living only with another's help is "unable to perform" it. That may be so, but

we disagree with his contention that requiring assistance with "several" or

"nearly all" "activities of basic daily living" satisfies the statute. That would

be a vague standard indeed, one we doubt the Legislature intended. And if a

person who cannot perform some "activities of basic daily living" satisfies the

statute, does it matter which activities those are?

      F.E.D. argues that some is enough, because the Medicaid program

authorizes nursing-home care for persons who need "hands on assistance with

three or more activities of daily living," 15 and the compassionate-release

statute is linked to Medicaid — that is, it requires that inmates receive help

applying "for medical assistance benefits under the Medicaid program."

N.J.S.A. 30:4-123.51e(h)(3). But the statute's bare reference to help applying

for Medicaid is too weak a signal that the Legislature intended to import

Medicaid's long-term-care standard of needing help with three activities of


15
   For this information, F.E.D. quotes Medicaid Managed Long Term Servs. &
Supports, State of N.J., Dep't of Hum. Servs., Div. of Med. Assistance &
Health Servs., https://www.nj.gov/humanservices/dmahs/home/mltss.html (last
visited July 29, 2021).

                                                                          A-2554-20
                                        22
daily living. If the Legislature intended to refer to less than all activities, it

could have done so.      Cf. N.J.S.A. 17:30B-2 (setting the number at two);

N.J.A.C. 12:15-1.1A (setting the number at three). By stating that a person is

"unable to perform activities of basic daily living," the Legislature meant

"unable to perform any activity of basic daily living."

      We also reject F.E.D.'s contention that "legislative history," in the form

of sponsors' post-enactment press statement, supports his interpretation. 16

True, two of the statute's sponsors acknowledged that the medical-parole

system resulted in the release of few "gravely ill inmates" and that the new

legislation was intended to "show true compassion to those with profound

medical needs." Press Release, Governor Murphy Signs Sentencing Reform

Legislation (Oct. 19, 2020), https://www.nj.gov/governor/news/news/562020/

20201019d.shtml (joint statement of Assemblyman Gary Schaer and

Assemblywoman       Verlina    Reynolds-Jackson).         Yet,   the   Sentencing

16
   A sponsor's post-enactment statement is a shaky foundation on which to rest
a statutory interpretation. By that time, the legislator's job is complete and the
opportunity for fellow legislators to respond has passed. See State v. Bey (I),
112 N.J. 45, 98 (1988) ("[P]ost-enactment . . . statements should not normally
inform the construction and application of a precedent statute"); N.J. Coal. of
Health Care Pros., Inc. v. N.J. Dep't of Banking & Ins., 323 N.J. Super. 207,
255-56 (App. Div. 1999). By contrast, a Governor's signing statement carries
weight because a Governor, in issuing it, exercises his or her role in the
legislative process. See Perez v. Rent-A-Center, Inc., 186 N.J. 188, 215
(2006) (considering Governor's signing statement in determining legislative
intent).

                                                                           A-2554-20
                                       23
Commission proposed to increase the number of releasees not by relaxing the

medical-parole standards, but by streamlining procedure and tightening

timeframes.   Sentencing Commission Report at 31-32 (discussing medical-

parole standards, proposing that Legislature "establish similar standards" for

compassionate release, and noting that "one significant reason" medical parole

was "rarely used" was because of procedural delays). The Legislature based

the statute on the commission's recommendations, S. Judiciary Comm.

Statement to First Reprint of A. 2370, at 1 (Aug. 24, 2020); it also expanded

the pool of potential beneficiaries by making convicted murderers and

kidnappers, among others, eligible, cf. N.J.S.A. 30:4-123.51c(a)(3) (2001)

(repealed by L. 2020, c. 106, § 3) (excluding certain offenders from medical

parole).17

                                      C.

      Applying this understanding of the statute and the court's role, we affirm

the court's denial of F.E.D.'s petition. We do so because the commissioner's

certificate of eligibility was invalid.    It did not conform to the law's

requirement that two physicians diagnose F.E.D. with a "permanent physical

17
   The Commission and the Legislature intended to reduce the Corrections
Department's costs of caring for terminally ill and permanently incapacitated
inmates. Sentencing Commission Report at 33. However, a fiscal estimate
predicted, at best, modest savings. A. Appropriations Comm. Statement to A.
2370, at 6 (July 27, 2020).

                                                                         A-2554-20
                                      24
incapacity as defined." See N.J.S.A. 30:4-123.51e(b), (d)(2). Specifically, the

diagnoses did not determine that F.E.D. was "permanently unable to perform

activities of basic daily living." See N.J.S.A. 30:4-123.51e(l).

      Rather than find F.E.D. unable to perform activities of daily living, Dr.

Perera affirmatively found that he could "do ADL's," although they "take[] a

long time." 18 Dr. Lynch did not expressly address "activities of basic daily

living," but he noted that F.E.D. should be housed in the infirmary "due to

diminished ability in instrumental activities of daily living" (emphasis added).

As we have noted, "instrumental activities of daily living" are distinct from

"basic activities of daily living" and include tasks like shopping, cooking and

cleaning.

      And Dr. Lynch's statement that F.E.D. would need a "[w]heeled [w]alker

for fall prevention as his condition deteriorate[s]" indicated that F.E.D. was

currently capable of ambulating (a basic activity of daily living) without one.

18
   We acknowledge that some may argue that if it takes a person too long to
perform a task — like donning socks and shoes, or managing a fork or spoon
— one might say (although the two physicians did not) that the person was
"unable to perform" the task under the statute. Measuring the ability to
perform activities of daily living is, evidently, a specialized task of
occupational therapists. See Mary Law & Lori Letts, A Critical Review of
Scales of Activities of Daily Living, 43 Am. J. Occupational Therapy 522, 522
(Aug. 1989). But the record does not address nuances in how to assess and
measure a person's ability to perform activities of daily living — particularly
when the goal is not to assess needs for occupational therapy or care, but to
assess the person's ability to commit crimes.

                                                                         A-2554-20
                                       25
That statement was consistent with Dr. Perera's finding that F.E.D. "may need

[a] walker or wheel chair [sic] when breathing pro[b]lems worsen." In short,

the two physicians did not make the predicate findings for issuing the

certificate of eligibility.

      Dr. Soliman's testimony is no substitute for the physicians' diagnoses.

The statute requires the department to issue a certificate of eligibility based on

the two physicians' assessment. Although the statute does not preclude the

medical director from reviewing the diagnoses and conveying them to the

commissioner, the medical director is not the best witness to convey those

diagnoses to the court. 19

      In sum, the certificate of eligibility was invalid because the physicians

did not find that F.E.D. was "unable to perform activities of basic daily

living." Without a valid certificate, the court lacked authority to consider

release. N.J.S.A. 30:4-123.51e(f)(2). Therefore, the court correctly denied

F.E.D.'s petition. 20


19
   Conceivably, the medical director's testimony may bear on other aspects of
the statute. We shall not try to define the appropriate scope of such testimony
here.
20
    The court did not address the other findings needed to conclude that a
person has a "permanent physical incapacity": that the person requires "24-
hour care" and that the condition did not exist at the time of sentencing.
N.J.S.A. 30:4-123.51e(l). Therefore, we do not decide if Dr. Perera's

                                                                           A-2554-20
                                       26
                                        D.

      Pressing beyond its non-eligibility finding, the trial court also rejected

F.E.D.'s claim that his release conditions would not threaten public safety. We

need not say if the court was correct on that issue; F.E.D.'s petition was not

properly before the court in the first place. However, without mapping all of

the statute's uncharted territory, we offer these limited observations.

      Were we to review the trial court's public-safety decision, we would

review it for an abuse of discretion. Like parole decisions, the court's decision

to grant or deny compassionate release depends on "inherently imprecise"

appraisals. See Acoli v. N.J. State Parole Bd., 224 N.J. 213, 222 (2016). The

predictive nature of the court's decision-making is also akin to pre-trial

detention decisions, where a court must decide whether conditions could

control the risk that a released arrestee would threaten safety, obstruct justice,



____________________
statement that F.E.D. needed to be in the infirmary "due to diminished physical
function" was equivalent to saying he needed "24-hour care," especially if life
on a prison block requires "physical function" unlike life in other residential
settings. Nor do we decide if Dr. Lynch addressed the twenty-four-hour-care
requirement by stating that F.E.D. needed "[c]ontinued [h]ousing in the
[i]nfirmary [u]nit," especially since Lynch's recommendation was due to
F.E.D.'s "diminished ability in instrumental activities of daily living." As to
whether the condition existed at the time of sentencing, the physicians ought to
have addressed the issue, but did not. However, no one disputes that F.E.D.'s
heart condition arose years after his sentencing as a thirty-three-year-old man.

                                                                           A-2554-20
                                        27
or not appear — decisions we review for an abuse of discretion. State v. S.N.,

231 N.J. 497, 515 (2018).

      The statute, as noted, already specifies that a physically incapacitated

inmate be physically incapable of committing a crime; the no-threat-to-public-

safety requirement is an additional prerequisite that applies to physically

incapacitated, but not terminally ill, inmates. Assuming that the no-threat-to-

public-safety requirement is not mere surplusage, see Feuer v. Merck & Co.,

455 N.J. Super. 69, 79 n.2 (App. Div. 2018), aff'd o.b., 238 N.J. 27 (2019), the

statute contemplates that a person who is "physically incapable" of committing

a crime may still pose a threat to public safety. How that is so, is not so clear.

F.E.D. contends that, to avoid "preclud[ing] [all] inmate[s] from being

released," the "physical[] incapab[ility]" standard should be read to encompass

only crimes "requiring some level of physicality," and to exclude crimes like

"downloading child pornography or mailing a bad check." 21 That, of course,

would leave petitions by inmates who committed those latter two crimes as

grist for the threat-to-public-safety mill.    But it would also narrowly —

perhaps too narrowly — construe the only test that applies to terminally ill

inmates.

21
   It is unclear how this test would help F.E.D. If he is physically capable of
eating with a knife or fork, he (presumably) is physically capable of criminally
assaulting someone with it.

                                                                           A-2554-20
                                       28
      We are not convinced that the Legislature intended "physical[]

incapab[ility]" to be so limited. First, the plain language of the statute does

not support such a limitation. Second, the statute's legislative history reflects

an intention to create a strict standard.    The 1996 study commission that

recommended the original medical-parole law, L. 1997, c. 214, contemplated

parole for inmates who could "not physically pose a threat of committing

another crime if released." Study Comm'n on Parole, Report of the Study

Commission on Parole (1996) at 22-24 (emphasis removed).                But the

Legislature evidently went farther in requiring that inmates be "permanently

physically incapable of committing a crime." A. L. & Pub. Safety Comm.

Statement to A. Comm. Substitute for A. 22, at 1 (March 3, 1997).

      Perhaps "physically incapable" refers to an inmate's personal, unassisted

physical capacity to commit a crime. If so, persons who suffer from severe

dementia or paralysis or otherwise lack control of muscular or neurological

function may be "physically incapable" of using a computer or writing a bad

check (as well as firing a weapon or stealing a car). 22 However, a person with

quadriplegia, if communicative (though that requires some physicality, too),

22
    We acknowledge that this is a narrow group. One study contends that the
"permanently medically incapacitated" standard is "unduly, and even cruelly,
restrictive," and advocates for alternative criteria. Mary Price, Everywhere and
Nowhere – Compassionate Release in the States 13, 16-20 (2018). However, it is
not our role to alter the standard the Legislature has adopted.

                                                                          A-2554-20
                                       29
could enlist another to commit a crime on his or her behalf. In such a case, the

"threat of public safety" test may prove its worth. See In re Martinez, 148 Cal.

Rptr. 3d 657, 675, 679 (Ct. App. 2012) (concluding that a quadriplegic inmate

did not "reasonably pose a threat to public safety" and ordering parole board to

release him on medical parole).

      In any case, here, the trial court construed the "threat to public safety"

strictly, noting that the statute omits the word "reasonable" — unlike the

parole law, which refers to "a reasonable expectation" someone will violate

parole, N.J.S.A. 30:4-123.53(a), or the Criminal Justice Reform Act, which

refers to release conditions that "reasonably assure" public safety, N.J.S.A.

2A:162-19.

      The California Court of Appeal, in construing its state's medical -parole

law for physically incapacitated inmates, attached great importance to the

presence of the word "reasonably." In re Martinez, 148 Cal. Rptr. 3d at 664-

668. Unlike the New Jersey statute, the California law allows medical parole

if the inmate does not "reasonably pose a threat to public safety." Cal. Penal

Code § 3550 (Deering) (emphasis added). The Court of Appeal distinguished

the medical-parole law from a law that did not use "reasonably" and that

permitted resentencing of physically incapacitated inmates only if they posed

no threat to public safety. In re Martinez, 148 Cal. Rptr. 3d at 664-668. The

                                                                         A-2554-20
                                      30
court held that the quadriplegic medical-parole candidate did not reasonably

pose a threat to public safety. He was unlikely to enlist others to commit

crimes on his behalf, notwithstanding the parole board's fears that he would.

So, the court held that he was entitled to medical parole. Id. at 673, 675, 679.

See also Sarah L. Cooper & Cory Bernard, Medical Parole-Related Petitions in

U.S. Courts: Support for Reforming Compassionate Release, 54 Creighton L.

Rev. 173, 185-86 (2021) (reviewing Martinez and suggesting "that the

assessment of a prisoner's risk to public safety should be nuanced and

evidence-informed, reflecting that ill health likely lessens that risk").

      These are knotty issues, to be sure.        We defer deciding how much

"physicality" is required to be "physically incapable of committing a crime,"

and how much "threat to public safety" is enough to bar compassionate release,

to a case requiring those decisions.

                                        E.

      In sum, we affirm the trial court's order denying F.E.D.'s compassionate

release. Although F.E.D.'s rehabilitation efforts are laudable and his medical

condition serious, our role is to interpret the statute; we must affirm the

decision below because the certificate of eligibility, which depended on

medical diagnoses lacking essential findings, was invalid.

      Affirmed.

                                                                            A-2554-20
                                        31